Cite as 2014 Ark. 319

                SUPREME COURT OF ARKANSAS
                                            No.


IN RE COMMITTEE                ON     CIVIL       Opinion Delivered   June 26, 2013
PRACTICE




                                     PER CURIAM


       Suzanne Clark, Esq., of Fayetteville, Brad Hendricks, Esq., of Little Rock, and John

Baker, Esq., of Little Rock, are appointed to the Civil Practice Committee for three-year

terms to expire on July 31, 2017. We thank them for agreeing to serve on this important

committee.

       Professor John Watkins of Fayetteville, a current voting member of the committee, is

giving up this position and will continue to serve the committee as a nonvoting advisor.

Professor Watkins has had a role with the committee for approximately 25 years, and we are

fortunate that his knowledge and experience will continue to further the committee's work.

       We reappoint Vince Chadick, Esq., of Fayetteville, to the committee for a three-year

term to expire on July 31, 2017. We thank him for his continued service.

       The court expresses its gratitude to Brian Brooks, Esq., of Greenbrier, and Judge Leon

Johnson of Little Rock, whose terms have expired, for their years of valuable service to the

Civil Practice Committee.